DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
Claims 2-3, 5-8, 10-13 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,4-6, 10-13 and 16-18 of U.S. Patent No. 10,838,617. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are more specific and therefore anticipate the instant claims. See below table showing a comparison between instant claim 2 and patent ‘617 claims 1+4+5.
Instant claim 2
Patent 10,838,617 claims 1, 4 and 5
2. An electronic device, comprising: a touch screen display; one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: 
displaying a user interface that includes a representation of a first window, a representation of at least a portion of a second window, and a representation of at least a portion of a third window; 
while displaying the user interface, detecting an input directed to the user interface; and in response to detecting the input: 













in accordance with a determination that the input is a swipe gesture, scrolling the representation of the first window, the representation of the second window, and the representation of the third window in a direction corresponding to the input; and 


in accordance with a determination that the input corresponds to a request to remove the representation of the first window from the display: removing the representation of the first window from the display; and 








moving the representation of the portion of the second widow to occupy a portion of the user interface that was occupied by the representation of the first window prior to detecting the input.


4. The portable electronic device of claim 1, the one or more programs further including instructions for: in response to detecting the gesture: in accordance with a determination that the gesture corresponds to a predefined gesture associated with a delete operation for the first 
5. The portable electronic device of claim 4, the one or more programs further including instructions for: in accordance with the determination that the gesture corresponds to the predefined gesture associated with a delete operation for the first application window: moving an application window neighboring the first application window to occupy the location previously occupied by the first application window.


Instant claims 7 and 12 are commensurate in scope with instant claim 1, and are correspondingly anticipated by patent ‘617 claims 7+10+11 and claims 13+16+17 respectively.
The dependent claims map as follows to the patent ‘617 claims:
Instant
3
5
6
8
10
11
13
15
16
‘617
6
5
1
12
11
7
18
17
13


Claims 2-16 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 15-17, 19-20, 29, 34-36, 38-39, 48, 53-55 and 57 of U.S. Patent No. 9,927,970. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are more specific and therefore anticipate the instant claims. See below table showing a comparison between instant claim 2 and patent ‘970 claims 20+29+34+35.

Patent 9,927,970 claims 20, 29, 34 and 35
2. An electronic device, comprising: a touch screen display; one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: 
displaying a user interface that includes a representation of a first window, a representation of at least a portion of a second window, and a representation of at least a portion of a third window; 
while displaying the user interface, detecting an input directed to the user interface; and in response to detecting the input: 





in accordance with a determination that the input is a swipe gesture, scrolling the representation of the first window, the representation of the second window, and the representation of the third window in a direction corresponding to the input; and 










in accordance with a determination that the input corresponds to a request to remove the representation of the first window from the display: removing the representation of the first window from the display; and 


moving the representation of the portion of the second widow to occupy a portion of the user interface that was occupied by the representation of the first window prior to detecting the input.
object, a second object and a third object, the three or more objects displayed in an ordered set; detecting a gesture on the touch screen display; determining whether the gesture is a swipe gesture or a tap gesture; in accordance with a determination that the gesture is a swipe gesture: in accordance with a determination that the swipe gesture is in a first direction, translating the ordered set such that the first object is not displayed and the second object is displayed at a left-most position; and in accordance with a determination that the swipe gesture is in a second direction, translating the ordered set such that the third object is not displayed and the second object is displayed at a right-most position; in accordance with a determination that the gesture is a tap gesture: replacing display of the three or more objects with an enlarged version of one of the three or more objects corresponding to the tap gesture; and in response to detecting 
29. The computing device of claim 20, wherein the three or more objects correspond to respective application windows.
34. The computing device of claim 20, the one or more programs further including instructions to cause the device to: in accordance with a determination that the gesture is a predefined gesture associated with a delete operation: remove display of one of the three or more objects associated with the predefined gesture.
35. The computing device of claim 34, the one or more programs further including instructions to cause the device to: move an object neighboring the removed one of the three or more objects from a left or right position to occupy the location previously occupied by the removed one of the three or more objects.


Instant claims 7 and 12 are commensurate in scope with instant claim 1, and are correspondingly anticipated by patent ‘970 claims 39+48+53+54 and claims 1+10+15+16 respectively.
The dependent claims map as follows to the patent ‘970 claims:
Instant
3
4
5
6
8
9
10
11
13
14
15
16
‘970
38
36
20
20
57
55
39
39
19
17
1
1


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakano in US 2004/0100479 (hereinafter Nakano) in view of Robotham et al. in US 2002/0015064 (hereinafter Robotham) and Agulnick et al. in US 5,347,295 (hereinafter Agulnick).

Regarding claim 2, Nakano discloses dragging on a touchscreen displaying multiple application menu items to navigate (Nakano’s Figs. 1-2, 5, 12-15, 17-18), but Nakano fails to disclose the user interface including a representation of windows; a swipe gesture input or input requesting to remove the representation of a window. 
However, in the same field of endeavor of scaled-down display of application items, Robotham discloses that displaying a scaled-down multi-level set window is advantageous over displaying an icon (Robotham’s Fig. 1 and par. 54-58 and 275). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to use Robotham’s teachings in Nakano’s invention and thus displayed multi-level sets [windows] instead of icon menu items (Nakano’s Fig. 1) in order to obtain the benefit of providing the user with more 
Still, Nakano in view of Robotham fail to disclose a swipe gesture input or input requesting to remove the representation of a window. 
Nevertheless, in the same field of endeavor of gestures on touchscreens, Agulnick discloses a swipe [flick] for scrolling (Agulnick’s Fig. 45 and col. 11 lines 43-49) and an X gesture or input on a delete menu item to remove an item (Agulnick’s Figs. 20, 45, 53-54 and col. 12 lines 3-13). Thus, it would also have been obvious to one of ordinary skill in the art at the time of the invention, for Nakano in view of Robotham to use a swipe gesture to scroll application windows and an X gesture or input on a delete menu item to remove an application from view (as taught by Agulnick) in order to obtain the benefit of a much easier gesture for scrolling (Agulnick’s col. 10 lines 14-16) and the benefit of a gesture that allows deleting of an object the user wishes to delete (Agulnick’s col. 11 lines 65-67). 
By doing such combination, Nakano in view of Robotham and Agulnick disclose:
An electronic device (Nakano’s Fig. 1 and par. 149), comprising: 
a touch screen display (Nakano’s Fig. 1 and par. 150-151); 
one or more processors (Nakano’s Fig. 5 and par. 178-181); and 
memory (Nakano’s Fig. 5 and par. 178, 204-205) storing one or more programs (Nakano’s par. 204) configured to be executed by the one or more processors (Nakano’s par. 206-210), the one or more programs including instructions for: 
displaying a user interface (Nakano’s Figs. 1-2A) that includes a representation of a first window, a representation of at least a portion of a second window, and a representation of at least a portion of a third window (Nakano’s Figs. 1-2A and par. 164: application icons which are representations of windows [multi-level set] upon combination with Robotham’s Fig. 1 and par. 54-58 and 275); 

in response to detecting the input (Nakano’s par. 46 and Agulnick’s Fig. 45): 
in accordance with a determination that the input/gesture is a swipe gesture (Nakano’s par. 26, 230: drag which upon combination is a swipe [flick] per Agulnick’s Fig. 45 and col. 11 lines 43-49), scrolling the representation of the first window, the representation of the second window, and the representation of the third window in a direction corresponding to the input (Nakano’s Figs. 13, 17 and par. 230, 254-255: e.g. up); and 
in accordance with a determination that the input/gesture corresponds to a request to remove the representation (upon combination with Agulnick’s Figs. 20, 45, 53-54 and col. 12 lines 3-13: X gesture or selection of Delete option) of the first window from the display (recall that the applications of Nakano’s Figs. 1-2 are multi-level sets [windows] upon combination with Robotham’s Fig. 1 and par. 54-58. These windows would include a Delete option or can be deleted by an X gesture upon combination with Agulnick’s Figs. 20, 45, 53-54 and col. 12 lines 3-13): 
removing the representation of the first window from the display (upon combination with Agulnick’s Figs. 20, 45, 53-54 and col. 12 lines 3-13); and 
moving the representation of the portion of the second widow to occupy a portion of the user interface that was occupied by the representation of the first window prior to detecting the input (Agulnick’s Figs. 53-54 and col. 12 lines 3-7: see deleted item Calendar on Fig. 53 replaced by neighboring item Phone book on Fig. 54. Upon combination, the deleted item is an Application window in Nakano’s Figs. 1-2, e.g. an application would be replaced with a neighboring application upon use of an X gesture).

Regarding claim 7, Nakano in view of Robotham and Agulnick disclose a non-transitory computer-readable storage medium (Nakano’s Fig. 5 and par. 204-205), storing one or more 

Regarding claim 12, Nakano in view of Robotham and Agulnick disclose a method comprising: at an electronic device (Nakano’s Fig. 1 and par. 149) with a touch screen display (Nakano’s Fig. 1 and par. 150-151): performing the steps as explained for claim 2.

Regarding claims 3, 8 and 13, Nakano in view of Robotham and Agulnick disclose wherein the request to remove the representation of the first window from the display includes selection of a delete icon on the representation of the first window (recall that the applications of Nakano’s Figs. 1-2 are multi-level sets [windows] upon combination with Robotham’s Fig. 1 and par. 54-58. These windows would include a Delete option upon combination with Agulnick’s Figs. 20, 45 and col. 12 lines 3-13).

Regarding claims 4, 9 and 14, Nakano in view of Robotham and Agulnick fail to disclose animating the representation of the first window moving off the display. However, because Nakano already discloses animation to pop-up (move-in) and animation to zoom-out (move-off)(Nakano’s par. 221-224). Thus, it would also have been obvious to one of ordinary skill in the art at the time of the invention for Nakano in view of Robotham and Agulnick’s removing the representation of the first window from the display (recall that the applications of Nakano’s Figs. 1-2 are multi-level sets [windows] upon combination with Robotham’s Fig. 1 and par. 54-58. These windows would include a Delete option or can be deleted by an X gesture upon combination with Agulnick’s Figs. 20, 45, 53-54 and col. 12 lines 3-13) would include 

Regarding claims 5, 10 and 15, Nakano in view of Robotham and Agulnick fail disclose in response to detecting the input (Nakano’s Fig. 19A and par. 258): 
in accordance with a determination that the input corresponds to a request to add a fourth window to the user interface (Nakano’s Fig. 19A and par. 258: drag to add Application f [lowercase] into view): 
displaying a representation of the fourth window on the display (Nakano’s Fig. 19B and par. 258: see Application f); and 
ceasing display of at least one of the representation of the first, the representation of at least the portion of the second window, or the representation of at least the portion of the third window (Nakano’s Fig. 19A, see either of Applications D, E and F).

Regarding claims 6, 11 and 16, Nakano in view of Robotham and Agulnick disclose wherein scrolling the representation of the first window, the representation of the second window, and the representation of the third window (Nakano’s Figs. 13, 17 and par. 230, 254-255: e.g. up) includes moving the representation of the first window, the representation of the second window, and the representation of the third window in a direction (Nakano’s Figs. 13, 17 and par. 230, 254-255: e.g. up) of the swipe gesture on the display (Nakano’s par. 26, 230: drag which upon combination is a swipe [flick] per Agulnick’s Fig. 45 and col. 11 lines 43-49).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621